UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-2245


B. MACON,

                 Plaintiff - Appellant,

            v.

E. I. DUPONT,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:10-cv-00260-MHL)


Submitted:    March 30, 2012                 Decided:   April 9, 2012


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


B. Macon, Appellant Pro Se.    Christopher M. Michalik, Briton
Katherine Nelson, MCGUIREWOODS, LLP, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           B. Macon appeals the magistrate judge’s order granting

DuPont’s     motion   for    summary       judgment    and     dismissing        his

employment    discrimination      complaint. *        We   have    reviewed      the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the magistrate judge.                  Macon v. DuPont,

No. 3:10-cv-00260-MHL (E.D. Va. Oct. 17, 2011).                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials      before      the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




     *
        Pursuant to 28 U.S.C. § 636(c) (2006), the                          parties
consented to have the case heard by a magistrate judge.



                                       2